Citation Nr: 0412359	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an old trauma to the right (major) index finger, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from January 1968 
to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, by a July 2002 
rating action, the RO denied the issue of entitlement to a 
total disability rating based upon individual 
unemployability.  Further, by a March 2003 rating action, the 
RO awarded a compensable disability evaluation of 10 percent, 
effective from August 2002, for the service-connected 
residuals of an old trauma to the right (major) index finger.  


REMAND

In addition to the service-connected residuals of an old 
trauma to the right (major) index finger which is currently 
evaluated as 10 percent disabling, service connection has 
also been awarded for lumboparavertebral myositis with left 
L5-S1 radiculopathy which is rated as 60 percent disabling.  
The last VA spine examination that the veteran underwent for 
his service-connected low back disability occurred in March 
2001.  In March 2003, the veteran underwent a VA hand, thumb, 
and fingers examination.  The examiner did not express an 
opinion as to the effect of service-connected disability on 
the veteran's ability to obtain and maintain gainful 
employment in either examination.  The claims folder contains 
evidence that the veteran has been unemployed for many years 
due to cardiovascular disease and psychiatric disability, but 
there is insufficient evidence regarding the effect service-
connected disability has on his employability.   

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered right index finger 
and low back treatment to him since 
October 2002.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  The RO should obtain copies of all 
records of treatment that the veteran has 
received for his service-connected right 
index finger and low back disabilities at 
the VA Medical Center (VAMC) in San Juan, 
the Commonwealth of Puerto Rico since 
April 2002.  All such available records 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
service-connected residuals of an old 
trauma to his right (major) index finger 
and his service-connected 
lumboparavertebral myositis with left 
L5-S1 radiculopathy.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

Specifically with regard to the veteran's 
service-connected right (major) index 
finger disability, the examiner should 
provide the ranges of motion of the 
veteran's right thumb, right index 
finger, and right long finger.  
Additionally, the examiner should express 
an opinion as to whether the veteran has 
effectively lost the use of his right 
index finger equivalent to an amputation, 
and if so, what part of the finger is so 
affected.  

The examiner should express an opinion as 
to the effect the service-connected 
residuals of an old trauma to the right 
(major) index finger and 
lumboparavertebral myositis with left 
L5-S1 radiculopathy have on the veteran's 
ability to procure and to maintain 
gainful occupation.  

4.  The RO should then adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



